Appeal by defendant from a judgment of the County Court, Nassau County, rendered November 30, 1977, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Although the trial court erred in ruling that the facts underlying a pending indictment could be used against the defendant for purposes of attacking his credibility, under the circumstances presented here, we find the error to have been harmless (see *826People v Mohammed, 63 AD2d 655; People v Crimmins, 36 NY2d 230). Lazer, J. P., Rabin, Gulotta and Cohalan, JJ., concur.